Case 1:15-cr-00637-KAM Document 776 Filed 05/07/21 Page 1 of 4 PagelD #: 25768

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

we ew ew en ee ee ee ee ee ee ee eB ee Be ee ee ee kK
UNITED STATES OF AMERICA, ‘ STIPULATION
AND ORDER OF GARNISHMENT
~ against -
15-CR-0637 (KAM)
EVAN GREEBEL,
Defendant and
Judgment Debtor,
and
MERRILL LYNCH, PIERCE, FENNER
& SMITH, INC.,
Garnishee
eww ne ee ee x

WHEREAS, pursuant to his conviction for conspiracy to commit wire fraud, and
conspiracy to commit securities fraud, pursuant to 18 U.S.C. §§ 1349 and 371, respectively, this
Court imposed a Judgment against defendant Evan Greebel (“Defendant”) on August 17, 2018,
and sentenced him, inter alia, to pay restitution in the amount of $10,447,979.00; |

WHEREAS, on or about November 15, 2018, the United States filed an Application for
Writ of Continuing Garnishment against a retirement brokerage account belonging to Defendant,
held at Merrill Lynch, Pierce, Fenner & Smith, Inc. (“Merrill Lynch” or “Garnishee”);

WHEREAS, on or about November 19, 2018, the Court issued a Writ of Continuing
Garnishment against a retirement brokerage account belonging to Defendant, held at Merrill
Lynch;

WHEREAS, on or about June 12, 2020, after multiple stipulated and SO ORDERED
extensions, Defendant timely filed an objection to the Writ of Continuing Garnishment;

WHEREAS, on April 16, 2021, after considering the parties’ briefs regarding Defendant’s

objection, and after holding an evidentiary hearing on January 28, 2021, the Court issued an Order
Case 1:15-cr-00637-KAM Document 776 Filed 05/07/21 Page 2 of 4 PagelD #: 25769

U.S. v. Greebel, 15-CR-0637 (KAM)

denying Defendant’s objections to garnishment and instructing the United States to submit
proposed orders of garnishment by April 21, 2021;

WHEREAS, on April 19, 2021, Defendant filed a Notice of Appeal with the Second Circuit
Court of Appeals, Case Number 21-993 (the “Appeal”;

WHEREAS, as of January 27, 2021, the balance of Defendant’s Merrill Lynch account
was approximately $185,000.00;

WHEREAS, as of April 19, 2021, the outstanding balance for restitution imposed against
Defendant, with interest, is approximately $11,117,181.22;

WHEREAS, the liquidation and distribution of funds currently held by the Garnishee
would result in irreparable harm to Defendant, including income tax liability and penalties, should
he prevail in his appeal; and

WHEREAS, the government seeks to protect and preserve the value of the funds currently
held by the Garnishee, which it is otherwise entitled to garnish in full at this time;

IT IS HEREBY STIPULATED AND AGREED by and between the undersigned parties
that:

(1) Within seven days of receipt of a copy of this order, the Garnishee shall liquidate
the current holdings in the account of Defendant, Evan Greebel, and place the full cash balance of
that account into the Wells Fargo Stable Value Fund, Symbol WESRT, IVR Fund Code 19040,
within Defendant’s Fried, Frank, Harris, Shriver & Jacobson LLP, 401(k) Incentive Savings Plan
account, until such time as a decision is rendered, or the Appeal is withdrawn;

(2) In the event that the Appeal is denied or withdrawn or otherwise decide adversely
to the Defendant, the United States shall notify the Garnishee, providing a copy of said decision

and, within fourteen (14) days of receiving said notice, the Garnishee shall liquidate the holdings
Case 1:15-cr-00637-KAM Document 776 Filed 05/07/21 Page 3 of 4 PagelD #: 25770

U.S. v. Greebel, 15-CR-0637 (KAM)

in Defendant’s account and pay to the Clerk of the Court the cash surrender value of Evan
Greebel’s interest in the Fried, Frank, Harris, Shriver & Jacobson LLP 401 (k) Incentive Savings
Plan, currently held by the Garnishee on behalf of Defendant, plus any accrued interest, by check
made out to the “Clerk of the Court,” and mailed to the Clerk of Court, U.S. Courthouse, 225
Cadman Plaza East, Brooklyn, New York 11201, and the check shall include a reference to “U.S.
vy. Evan Greebel, CR-15-0637;

(3) | The Clerk of the Court, after receiving the above-described check from Merrill
Lynch, shall apply the funds to Defendant’s outstanding restitution liability;

(4) The Clerk of the Court shall forward five certified copies of this Order to Assistant
United States Attorney Thomas R. Price, U.S. Attorney’s Office, 610 Federal Plaza, Central Islip,

New York 11722; and

{Stipulation and Order continued on following page]
Case 1:15-cr-00637-KAM Document 776 Filed 05/07/21 Page 4 of 4 PagelD #: 25771

U.S. v. Greebel, 15-CR-0637 (KAM)

(5) In the event that Defendant’s Appeal is successful, in whole or in part, the parties

shall seek a revised order from the Court in accordance with any such decision.

Dated: New York, New York
May 6, 2021

Dated: Central Islip, New York
May 6, 2021

Dated: Brooklyn, New York

(Ap 7 (2021

Reed M. Brodsky

Gibson, Dunn & Crutcher LLP
200 Park Avenue

New York, New York 10166

/s/ Reed Brodsky
Reed Brodsky, Esq.
Counsel for Defendant

MARK J. LESKO

Acting United States Attorney
Eastern District of New York
610 Federal Plaza

Central Islip, New York 11722

By:/s/ Thomas R. Price

Thomas R. Price

Assistant U.S. Attorney
631-715-7893
thomas.price@usdoj.gov
Attorneys for the United States

J L. a». foe
Fj Sey "tb pe ee
HONORABLE KIYO A. MATSUMOTO
UNITED STATES DISTRICT JUDGE
EASTERN DISTRICT OF NEW YORK
